Name: 85/488/EEC: Commission Decision of 17 October 1985 supplementing, by the addition of Greenland, the list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  America;  means of agricultural production
 Date Published: 1985-11-05

 Avis juridique important|31985D048885/488/EEC: Commission Decision of 17 October 1985 supplementing, by the addition of Greenland, the list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat Official Journal L 293 , 05/11/1985 P. 0017 - 0017 Spanish special edition: Chapter 03 Volume 38 P. 0111 Portuguese special edition Chapter 03 Volume 38 P. 0111 *****COMMISSION DECISION of 17 October 1985 supplementing, by the addition of Greenland, the list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat (85/488/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 3 thereof, Whereas, in order to decide in respect both of bovine animals and swine and of fresh meat whether a country or part of a country may be included in the list, particular account is taken of the criteria set out in Article 3 (2) of Directive 72/462/EEC; Whereas Greenland may be considered to satisfy these criteria for fresh meat of bovine animals, sheep, goats, domestic solipeds and wild cloven-hoofed animals excluding swine; whereas it is necessary to supplement, by the addition of Greenland and as regards the abovementioned categories of fresh meat, the list referred to in Article 3 (1) of Directive 72/462/EEC adopted by the Council and contained in the Annex to its Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat (3); Whereas other measures concerning animal health and public health remain to be taken; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Directive 72/462/EEC, and in particular any measures which may have to be taken under the procedure provided for in Article 29 of that Directive, the list of countries from which Member States authorize importation of bovine animals, swine and fresh meat contained in Decision 79/542/EEC shall be supplemented by the addition of Greenland as regards fresh meat of bovine animals, sheep, goats, domestic solipeds and wild cloven-hoofed animals excluding swine. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 October 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 146, 14. 6. 1979, p. 15.